There is no complaint in the record. There is only an amended answer. There is no statement of the *Page 205 
case made out by the appellant and none by the appellee; nor is there any agreement that His Honor should make one. There is however a statement by His Honor that it was an action for two parcels of land, that the plaintiff offered in evidence a number of deeds, none of which are set out or appended, some of which were admitted as color of title only, one rejected because not properly proved and registered, that a number of witnesses were introduced as to possession and boundaries, and that he nonsuited the plaintiff. But why he nonsuited him is not stated.
There are no points stated or questions presented for the decision of this Court. It is possible that we might hit upon the matters in dispute, but we cannot jeopardize the rights of the parties upon such records.
The case is remanded, each party paying his own costs in this Court.
PER CURIAM.                              Judgment accordingly.